            Case 2:19-cv-04347-JJT Document 53 Filed 11/18/19 Page 1 of 23



 1
     Edward A. Rose, Jr., Attorney at Law
     (Texas State Bar 24081127)
 2   Edward A. Rose, Jr., Attorney at Law, P.C.
 3   3027 Marina Bay Drive Suite 208
     League City, Texas 77573
 4
     Tel: (713) 581-6029
 5   Fax: (832) 201-9960
     E Mail: edrose@edroseattorneycpa.com
 6

 7
     Attorney for Defendant LAURA DAMASCO
 8

 9                     UNITED STATES DISTRICT COURT
10                         DISTRICT OF ARIZONA
11

12
                                                      2:19-cv-04347-JJT
     Alliance of Christian Leaders of the
13   East Valley; Magdalena Schwartz, in
14   her individual capacity) and as                  ANSWER TO
     president pastor of Alliance of                  COMPLAINT
15
     Christian Leaders of the East Valley;
16   Iglesia Alfa y Omega; Elias Garcia,
     in his individual capacity and as
17   pastor of Iglesia Alfa y Omega;
     Iglesia Monte Vista; Angel
18   Campos, in his individual capacity
19
     and as pastor of Iglesia Monte
     Vista; Iglesia Nueva Esperanza;
20   Israel Camacho, in his individual
     capacity and as pastor of Iglesia
21   Nueva Esperanza; Iglesia
22
     Apostolica; Helping With All My
     Heart, Inc., an Arizona non-profit
23   corporation; Cristobal Perez, in his
     individual capacity and as pastor of
24   Iglesia Apostolica De La
     Comunidad; Iglesia Cristiana El
25
     Buen Pastor; Hector Ramirez, in his
26   individual capacity and as pastor of
     Iglesia Cristiana El Buen Pastor;
27   Terence Driscoll,
28                Plaintiffs,

                                               1
                                             ANSWER
              Case 2:19-cv-04347-JJT Document 53 Filed 11/18/19 Page 2 of 23



 1
     v.

 2   Patriot Movement, AZ; AZ Patriots;
     Jennifer Harrison; Sean Harrison; Lesa
 3
     Antone; Russell Jaffe; Jeremy
 4   Bronaugh; Antonio Foreman; Laura
 5
     Damasco; Tami Jo Garver; Michael
     Pavlock; Brandi Payne; Jane Roe;
 6   “Eduardo Jaime”; John Does 1 & 2,
 7
                         Defendants.
 8

 9

10

11

12           Defendant LAURA DAMASCO now files her Answer to the Complaint and
13   would respectfully show this Court as follows:
14           For any responses which state “cannot admit or deny” there was not enough
15
     specific information for the defendant to respond “admit or deny” or defendant
16
     was not at the event complained of.
17
             All allegations of the Complaint not specifically admitted are herein denied.
18

19
                               INTRODUCTION
20
          1. Defendant cannot admit or deny Paragraph 1 of the Complaint;
21
          2. Defendant denies Paragraph 2 of the Complaint.
22
          3. Defendant cannot admit or deny Paragraph 3 of the Complaint.
23

24
                        JURISDICTION AND VENUE
25

26

27
          4. Defendant admits Paragraph 4 of the Complaint.

28
          5. Defendant admits Paragraph 5 of the Complaint.

                                                2
                                             ANSWER
         Case 2:19-cv-04347-JJT Document 53 Filed 11/18/19 Page 3 of 23



 1
     6. Defendant admits Paragraph 6 of the Complaint.

 2

 3                           PARTIES
 4                            Plaintiffs
 5

 6   7. Defendant cannot admit or deny Paragraph 7 of the Complaint.
 7   8. Defendant cannot admit or deny Paragraph 8 of the Complaint.
 8   9. Defendant cannot admit or deny Paragraph 9 of the Complaint.
 9   10. Defendant cannot admit or deny Paragraph 10 of the Complaint.
10
     11. Defendant cannot admit or deny Paragraph 11 of the Complaint.
11
     12. Defendant cannot admit or deny Paragraph 12 of the Complaint.
12
     13. Defendant cannot admit or deny Paragraph 13 of the Complaint.
13
     14. Defendant cannot admit or deny Paragraph 14 of the Complaint.
14
     15. Defendant cannot admit or deny Paragraph 15 of the Complaint.
15
     16. Defendant cannot admit or deny Paragraph 16 of the Complaint.
16
     17. Defendant cannot admit or deny Paragraph 17 of the Complaint.
17
     18. Defendant cannot admit or deny Paragraph 18 of the Complaint.
18
     19. Defendant cannot admit or deny Paragraph 19 of the Complaint.
19
     20. Defendant cannot admit or deny Paragraph 20 of the Complaint.
20

21
     21. Defendant cannot admit or deny Paragraph 21 of the Complaint.

22
     22. Defendant cannot admit or deny Paragraph 22 of the Complaint.

23   23. Defendant cannot admit or deny Paragraph 23 of the Complaint.
24   24. Defendant cannot admit or deny Paragraph 24 of the Complaint.
25   25. Defendant cannot admit or deny Paragraph 25 of the Complaint.
26   26. Defendant cannot admit or deny Paragraph 26 of the Complaint.
27   27. Defendant cannot admit or deny Paragraph 27 of the Complaint.
28   28. Defendant cannot admit or deny Paragraph 28 of the Complaint.

                                             3
                                           ANSWER
         Case 2:19-cv-04347-JJT Document 53 Filed 11/18/19 Page 4 of 23



 1
     29. Defendant cannot admit or deny Paragraph 29 of the Complaint.

 2   30. Defendant cannot admit or deny Paragraph 30 of the Complaint.
 3   31. Defendant cannot admit or deny Paragraph 31 of the Complaint.
 4   32. Defendant cannot admit or deny Paragraph 32 of the Complaint.
 5   33. Defendant cannot admit or deny Paragraph 33 of the Complaint.
 6   34. Defendant cannot admit or deny Paragraph 34 of the Complaint.
 7   35. Defendant cannot admit or deny Paragraph 35 of the Complaint.
 8

 9                         Defendants
10

11
     36. Defendant denies Paragraph 36 of the Complaint;
12
     37. Plaintiff cannot admit or deny Paragraph 37 of the Complaint.
13
     38. Defendant admits Paragraph 38 of the Complaint.
14
     39. Defendant admits Paragraph 39 of the Complaint.
15
     40. Defendant admits Paragraph 40 of the Complaint but objects to the labeling of the
16
        Patriot Movement AZ has a “hate group” since the SPLC brands everyone who
17
        does not agree with them as a “hate group”.
18
     41. Defendant admits Paragraph 41 of the Complaint.
19
     42. Defendant admits Paragraph 42 of the Complaint.
20

21
     43. Defendant admits Paragraph 43 of the Complaint.

22
     44. Defendant admits Paragraph 44 of the Complaint.

23   45. Defendant cannot admit or deny Paragraph 45 of the Complaint
24   46. Defendant cannot admit or deny Paragraph 46 of the Complaint.
25   47. Defendant cannot admit or deny Paragraph 47 of the Complaint.
26   48. Defendant cannot admit or deny Paragraph 48 of the Complaint.
27   49. Defendant cannot admit or deny Paragraph 49 of the Complaint.
28   50. Defendant cannot admit or deny Paragraph 50 of the Complaint.

                                             4
                                          ANSWER
         Case 2:19-cv-04347-JJT Document 53 Filed 11/18/19 Page 5 of 23



 1
     51. Defendant cannot admit or deny Paragraph 51 of the Complaint.

 2   52. Defendant cannot admit or deny Paragraph 52 of the Complaint.
 3   53. Defendant denies Paragraph 53 of the Complaint as Patriot Movement AZ is not
 4      an organization with members.
 5   54. Defendant admits Paragraph 54 of the Complaint.
 6   55. Defendant cannot admit or deny Paragraph 55 of the Complaint.
 7   56. Defendant cannot admit or deny Paragraph 56 of the Complaint.
 8   57. Defendant cannot admit or deny Paragraph 57 of the Complaint.
 9   58. Defendant cannot admit or deny Paragraph 58 of the Complaint.
10
     59. Defendant cannot admit or deny Paragraph 59 of the Complaint.
11
     60. Defendant cannot admit or deny Paragraph 60 of the Complaint.
12
     61. Defendant cannot admit or deny Paragraph 61 of the Complaint.
13
     62. Defendant cannot admit or deny Paragraph 62 of the Complaint.
14
     63. Defendant cannot admit or deny Paragraph 63 of the Complaint.
15
     64. Defendant cannot admit or deny Paragraph 64 of the Complaint.
16
     65. Defendant cannot admit or deny Paragraph 65 of the Complaint.
17
     66. Defendant cannot admit or deny Paragraph 66 of the Complaint.
18
     67. Defendant cannot admit or deny Paragraph 67 of the Complaint.
19
     68. Defendant cannot admit or deny Paragraph 68 of the Complaint.
20

21
     69. Defendant cannot admit or deny Paragraph 69 of the Complaint.

22
     70. Defendant cannot admit or deny Paragraph 70 of the Complaint.

23   71. Defendant cannot admit or deny Paragraph 71 of the Complaint.
24   72. Defendant cannot admit or deny Paragraph 72 of the Complaint.
25   73. Defendant cannot admit or deny Paragraph 73 of the Complaint.
26   74. Defendant cannot admit or deny Paragraph 74 of the Complaint.
27   75. Defendant cannot admit or deny Paragraph 75 of the Complaint.
28   76. Defendant cannot admit or deny Paragraph 76 of the Complaint.

                                            5
                                         ANSWER
         Case 2:19-cv-04347-JJT Document 53 Filed 11/18/19 Page 6 of 23



 1
     77. Defendant cannot admit or deny Paragraph 77 of the Complaint.

 2   78. Defendant cannot admit or deny Paragraph 78 of the Complaint.
 3   79. Defendant cannot admit or deny Paragraph 79 of the Complaint.
 4   80. Defendant cannot admit or deny Paragraph 80 of the Complaint.
 5

 6                  COMMON ALLEGATIONS OF FACT
 7   81. Defendant cannot admit or deny Paragraph 81 of the Complaint.
 8   82. Defendant cannot admit or deny Paragraph 82 of the Complaint.
 9   83. Defendant cannot admit or deny Paragraph 83 of the Complaint.
10
     84. Defendant cannot admit or deny Paragraph 84 of the Complaint.
11
     85. Defendant cannot admit or deny Paragraph 85 of the Complaint.
12
     86. Defendant cannot admit or deny Paragraph 86 of the Complaint.
13
     87. Defendant cannot admit or deny Paragraph 87 of the Complaint.
14
     88. Defendant cannot admit or deny Paragraph 88 of the Complaint.
15
     89. Defendant cannot admit or deny Paragraph 89 of the Complaint.
16
     90. Defendant cannot admit or deny Paragraph 90 of the Complaint.
17
     91. Defendant cannot admit or deny Paragraph 91 of the Complaint.
18
     92. Defendant cannot admit or deny Paragraph 92 of the Complaint.
19
     93. Defendant cannot admit or deny Paragraph 93 of the Complaint since no time
20

21
        frames are provided nor the specific name of the church.

22
     94. Defendant denies Paragraph 94 of the Complaint.

23   95. Defendant cannot admit or deny Paragraph 95 of the Complaint.
24   96. Defendant cannot admit or deny Paragraph 96 of the Complaint.
25   97. Defendant denies Paragraph 97 of the Complaint.
26   98. Defendant denies Paragraph 98 of the Complaint.
27   99. Defendant denies Paragraph 99 of the Complaint.
28   100. Defendant denies Paragraph 100 of the Complaint.

                                             6
                                          ANSWER
         Case 2:19-cv-04347-JJT Document 53 Filed 11/18/19 Page 7 of 23



 1
     101. Defendant denies Paragraph 101 of the Complaint.

 2   102. Defendant denies Paragraph 102 of the Complaint.
 3   103. Defendant denies Paragraph 103 of the Complaint.
 4   104. Defendant denies Paragraph 104 of the Complaint.
 5   105. Defendant denies Paragraph 105 of the Complaint.
 6   106. Defendant denies Paragraph 106 of the Complaint.
 7   107. Defendant denies Paragraph 107 of the Complaint.
 8   108. Defendant denies Paragraph 108 of the Complaint.
 9   109. Defendant denies Paragraph 109 of the Complaint.
10
     110. Defendant denies Paragraph 110 of the Complaint.
11
     111. Defendant denies Paragraph 111 of the Complaint.
12
     112. Defendant cannot admit or deny Paragraph 112 of the Complaint. Additionally,
13
         Defendant has no control over social media messages from others.
14
     113. Defendant cannot admit or deny Paragraph 113 of the Complaint. Additionally,
15
         Defendant has no control over social media messages from others.
16
     114. Defendant denies Paragraph 114 of the Complaint.
17
     115. Defendant cannot admit or deny Paragraph 115 of the Complaint.
18
     116. Defendant cannot admit or deny Paragraph 116 of the Complaint.
19
     117. Defendant cannot admit or deny Paragraph 117 of the Complaint.
20

21
     118. Defendant cannot admit or deny Paragraph 118 of the Complaint.

22
     119. Defendant cannot admit or deny Paragraph 119 of the Complaint.

23   120. Defendant cannot admit or deny Paragraph 120 of the Complaint.
24   121. Defendant denies Paragraph 121 of the Complaint.
25   122. Defendant cannot admit or deny Paragraph 122 of the Complaint.
26   123. Defendant cannot admit or deny Paragraph 123 of the Complaint.
27   124. Defendant denies Paragraph 124 of the Complaint.
28   125. Defendant cannot admit or deny Paragraph 125 of the Complaint.

                                            7
                                         ANSWER
         Case 2:19-cv-04347-JJT Document 53 Filed 11/18/19 Page 8 of 23



 1
     126. Defendant cannot admit or deny Paragraph 126 of the Complaint.

 2   127. Defendant cannot admit or deny Paragraph 127 of the Complaint.
 3

 4                        Iglesia Alfa v Omega
 5   128. Defendant cannot admit or deny Paragraph 128 of the Complaint.
 6   129. Defendant cannot admit or deny Paragraph 129 of the Complaint.
 7   130. Defendant cannot admit or deny Paragraph 130 of the Complaint.
 8   131. Defendant cannot admit or deny Paragraph 131 of the Complaint.
 9   132. Defendant cannot admit or deny Paragraph 132 of the Complaint.
10
     133. Defendant cannot admit or deny Paragraph 133 of the Complaint.
11
     134. Defendant cannot admit or deny Paragraph 134 of the Complaint.
12
     135. Defendant cannot admit or deny Paragraph 135 of the Complaint.
13
     136. Defendant cannot admit or deny Paragraph 136 of the Complaint.
14
     137. Defendant cannot admit or deny Paragraph 137 of the Complaint.
15
     138. Defendant cannot admit or deny Paragraph 138 of the Complaint.
16
     139. Defendant cannot admit or deny Paragraph 139 of the Complaint.
17
     140. Defendant cannot admit or deny Paragraph 140 of the Complaint.
18
     141. Defendant cannot admit or deny Paragraph 141 of the Complaint.
19
     142. Defendant cannot admit or deny Paragraph 142 of the Complaint.
20

21
     143. Defendant cannot admit or deny Paragraph 143 of the Complaint.

22
     144. Defendant cannot admit or deny Paragraph 144 of the Complaint.

23

24                        Iglesia Monte Vista
25

26   145. Defendant cannot admit or deny Paragraph 145 of the Complaint.
27   146. Defendant cannot admit or deny Paragraph 146 of the Complaint.
28   147. Defendant cannot admit or deny Paragraph 147 of the Complaint.

                                            8
                                         ANSWER
         Case 2:19-cv-04347-JJT Document 53 Filed 11/18/19 Page 9 of 23



 1
     148. Defendant cannot admit or deny Paragraph 148 of the Complaint.

 2   149. Defendant cannot admit or deny Paragraph 149 of the Complaint.
 3   150. Defendant cannot admit or deny Paragraph 150 of the Complaint.
 4   151. Defendant denies Paragraph 151 of the Complaint.
 5   152. Defendant cannot admit or deny Paragraph 152 of the Complaint.
 6   153. Defendant denies Paragraph 153 of the Complaint.
 7   154. Defendant denies Paragraph 154 of the Complaint.
 8   155. Defendant cannot admit or deny Paragraph 155 of the Complaint.
 9   156. Defendant cannot admit or deny Paragraph 156 of the Complaint.
10
     157. Defendant cannot admit or deny Paragraph 157 of the Complaint.
11
     158. Defendant cannot admit or deny Paragraph 158 of the Complaint.
12
     159. Defendant denies Paragraph 159 of the Complaint.
13
     160. Defendant cannot admit or deny Paragraph 160 of the Complaint.
14
     161. Defendant denies Paragraph 161 of the Complaint.
15
     162. Defendant denies Paragraph 162 of the Complaint.
16
     163. Defendant cannot admit or deny Paragraph 163 of the Complaint.
17
     164. Defendant cannot admit or deny Paragraph 164 of the Complaint.
18
     165. Defendant cannot admit or deny Paragraph 165 of the Complaint.
19
     166. Defendant denies Paragraph 166 of the Complaint.
20

21
     167. Defendant cannot admit or deny Paragraph 167 of the Complaint.

22
     168. Defendant cannot admit or deny Paragraph 168 of the Complaint.

23   169. Defendant cannot admit or deny Paragraph 169 of the Complaint.
24   170. Defendant cannot admit or deny Paragraph 170 of the Complaint.
25   171. Defendant cannot admit or deny Paragraph 171 of the Complaint.
26   172. Defendant cannot admit or deny Paragraph 172 of the Complaint.
27   173. Defendant cannot admit or deny Paragraph 173 of the Complaint.
28   174. Defendant cannot admit or deny Paragraph 174 of the Complaint.

                                            9
                                         ANSWER
         Case 2:19-cv-04347-JJT Document 53 Filed 11/18/19 Page 10 of 23



 1
     175. Defendant cannot admit or deny Paragraph 175 of the Complaint.

 2   176. Defendant cannot admit or deny Paragraph 176 of the Complaint.
 3   177. Defendant cannot admit or deny Paragraph 177 of the Complaint.
 4   178. Defendant cannot admit or deny Paragraph 178 of the Complaint.
 5   179. Defendant cannot admit or deny Paragraph 179 of the Complaint.
 6   180. Defendant cannot admit or deny Paragraph 180 of the Complaint.
 7   181. Defendant cannot admit or deny Paragraph 181 of the Complaint.
 8

 9                         Iglesia Nueva Esperanza
10

11
     182. Defendant cannot admit or deny Paragraph 182 of the Complaint.
12
     183. Defendant cannot admit or deny Paragraph 183 of the Complaint.
13
     184. Defendant cannot admit or deny Paragraph 184 of the Complaint.
14
     185. Defendant cannot admit or deny Paragraph 185 of the Complaint.
15
     186. Defendant cannot admit or deny Paragraph 186 of the Complaint.
16
     187. Defendant cannot admit or deny Paragraph 187 of the Complaint.
17
     188. Defendant cannot admit or deny Paragraph 188 of the Complaint.
18
     189. Defendant cannot admit or deny Paragraph 189 of the Complaint.
19
     190. Defendant cannot admit or deny Paragraph 190 of the Complaint.
20

21
     191. Defendant cannot admit or deny Paragraph 191 of the Complaint.

22
     192. Defendant cannot admit or deny Paragraph 192 of the Complaint.

23   193. Defendant cannot admit or deny Paragraph 193 of the Complaint.
24   194. Defendant cannot admit or deny Paragraph 194 of the Complaint.
25   195. Defendant cannot admit or deny Paragraph 195 of the Complaint.
26   196. Defendant cannot admit or deny Paragraph 194 of the Complaint.
27   197. Defendant cannot admit or deny Paragraph 197 of the Complaint.
28   198. Defendant cannot admit or deny Paragraph 198 of the Complaint.

                                           10
                                         ANSWER
         Case 2:19-cv-04347-JJT Document 53 Filed 11/18/19 Page 11 of 23



 1
     199. Defendant cannot admit or deny Paragraph 199 of the Complaint.

 2   200. Defendant cannot admit or deny Paragraph 200 of the Complaint.
 3   201. Defendant cannot admit or deny Paragraph 201 of the Complaint.
 4   202. Defendant cannot admit or deny Paragraph 202 of the Complaint.
 5   203. Defendant cannot admit or deny Paragraph 203 of the Complaint.
 6   204. Defendant cannot admit or deny Paragraph 204 of the Complaint.
 7

 8     Iglesia Apostolica De La Comunidad/ Helping With All My Heart
 9

10
     205. Defendant cannot admit or deny Paragraph 205 of the Complaint.
11
     206. Defendant cannot admit or deny Paragraph 206 of the Complaint.
12
     207. Defendant cannot admit or deny Paragraph 207 of the Complaint.
13
     208. Defendant cannot admit or deny Paragraph 208 of the Complaint.
14
     209. Defendant cannot admit or deny Paragraph 209 of the Complaint.
15
     210. Defendant cannot admit or deny Paragraph 210 of the Complaint.
16
     211. Defendant cannot admit or deny Paragraph 211 of the Complaint.
17
     212. Defendant cannot admit or deny Paragraph 212 of the Complaint.
18
     213. Defendant cannot admit or deny Paragraph 213 of the Complaint.
19
     214. Defendant cannot admit or deny Paragraph 214 of the Complaint.
20

21
     215. Defendant cannot admit or deny Paragraph 215 of the Complaint.

22
     216. Defendant cannot admit or deny Paragraph 216 of the Complaint.

23   217. Defendant cannot admit or deny Paragraph 217 of the Complaint.
24   218. Defendant cannot admit or deny Paragraph 218 of the Complaint.
25   219. Defendant cannot admit or deny Paragraph 219 of the Complaint.
26   220. Defendant cannot admit or deny Paragraph 220 of the Complaint.
27   221. Defendant cannot admit or deny Paragraph 221 of the Complaint.
28   222. Defendant cannot admit or deny Paragraph 222 of the Complaint.

                                           11
                                         ANSWER
         Case 2:19-cv-04347-JJT Document 53 Filed 11/18/19 Page 12 of 23



 1
     223. Defendant cannot admit or deny Paragraph 223 of the Complaint.

 2   224. Defendant cannot admit or deny Paragraph 224 of the Complaint.
 3                               Terence Driscoll
 4

 5   225. Defendant cannot admit or deny Paragraph 225 of the Complaint.
 6   226. Defendant cannot admit or deny Paragraph 226 of the Complaint.
 7   227. Defendant cannot admit or deny Paragraph 227 of the Complaint.
 8   228. Defendant cannot admit or deny Paragraph 228 of the Complaint.
 9   229. Defendant cannot admit or deny Paragraph 229 of the Complaint.
10
     230. Defendant cannot admit or deny Paragraph 230 of the Complaint.
11
     231. Defendant cannot admit or deny Paragraph 231 of the Complaint.
12
     232. Defendant cannot admit or deny Paragraph 232 of the Complaint.
13
     233. Defendant cannot admit or deny Paragraph 233 of the Complaint.
14

15
                             COUNT ONE
16
                    (Conspiracy to Violate Civil Rights)
17

18
     234. Defendant cannot admit or deny Paragraph 234 of the Complaint.
19
     235. Defendant denies Paragraph 235 of the Complaint.
20

21
     236. Defendant cannot admit or deny Paragraph 236 of the Complaint.

22
     237. Defendant cannot admit or deny Paragraph 237 of the Complaint.

23   238. Defendant admits Paragraph 238 of the Complaint.
24   239. Defendant denies Paragraph 239 of the Complaint.
25   240. Defendant denies Paragraph 240 of the Complaint.
26   241. Defendant denies Paragraph 241 of the Complaint.
27   242. Defendant denies Paragraph 2421 of the Complaint.
28   243. Defendant denies Paragraph 243 of the Complaint.

                                           12
                                         ANSWER
         Case 2:19-cv-04347-JJT Document 53 Filed 11/18/19 Page 13 of 23



 1
     244. Defendant denies Paragraph 244 of the Complaint.

 2   245. Defendant cannot admit or deny Paragraph 245 of the Complaint.
 3   246. Defendant denies Paragraph 246 of the Complaint.
 4   247. Defendant denies Paragraph 247 of the Complaint.
 5   248. Defendant denies Paragraph 248 of the Complaint.
 6   249. Defendant denies Paragraph 249 of the Complaint.
 7   250. Defendant denies Paragraph 250 of the Complaint.
 8   251. Defendant denies Paragraph 251 of the Complaint.
 9

10
                          COUNT TWO
11
              (Discriminatory Interference With Property)
12

13
     252. Defendant cannot admit or deny Paragraph 252 of the Complaint.
14
     253. Defendant denies Paragraph 253 of the Complaint.
15
     254. Defendant cannot admit or deny Paragraph 254 of the Complaint.
16
     255. Defendant denies Paragraph 255 of the Complaint.
17
     256. Defendant denies Paragraph 256 of the Complaint.
18
     257. Defendant denies Paragraph 247 of the Complaint.
19
     258. Defendant denies Paragraph 258 of the Complaint.
20

21
     259. Defendant denies Paragraph 259 of the Complaint.

22

23                      COUNT THREE
24                       (Defamation)
25

26   260. Defendant cannot admit or deny Paragraph 260 of the Complaint.
27   261. Defendant denies Paragraph 261 of the Complaint.
28   262. Defendant denies Paragraph 262 of the Complaint.

                                           13
                                         ANSWER
         Case 2:19-cv-04347-JJT Document 53 Filed 11/18/19 Page 14 of 23



 1
     263. Defendant denies Paragraph 263 of the Complaint.

 2   264. Defendant denies Paragraph 264 of the Complaint.
 3   265. Defendant denies Paragraph 265 of the Complaint.
 4   266. Defendant denies Paragraph 266 of the Complaint.
 5   267. Defendant denies Paragraph 267 of the Complaint.
 6   268. Defendant denies Paragraph 268 of the Complaint.
 7

 8                         COUNT FOUR
 9                          (False Light)
10

11
     269. Defendant cannot admit or deny Paragraph 269 of the Complaint.
12
     270. Defendant denies Paragraph 270 of the Complaint.
13
     271. Defendant cannot admit or deny Paragraph 271 of the Complaint.
14
     272. Defendant denies Paragraph 272 of the Complaint.
15
     273. Defendant denies Paragraph 273 of the Complaint.
16
     274. Defendant denies Paragraph 274 of the Complaint.
17
     275. Defendant denies Paragraph 275 of the Complaint.
18
     276. Defendant denies Paragraph 276 of the Complaint.
19
     277. Defendant denies Paragraph 277 of the Complaint.
20

21
     278. Defendant denies Paragraph 278 of the Complaint.

22

23                         COUNT FIVE
24      (Appropriation or Invasion of the Right to Publicity)
25

26   279. Defendant cannot admit or deny Paragraph 279 of the Complaint.
27   280. Defendant denies Paragraph 280 of the Complaint.
28   281. Defendant denies Paragraph 281 of the Complaint..

                                              14
                                            ANSWER
         Case 2:19-cv-04347-JJT Document 53 Filed 11/18/19 Page 15 of 23



 1
     282. Defendant denies Paragraph 282 of the Complaint.

 2   283. Defendant denies Paragraph 283 of the Complaint.
 3   284. Defendant denies Paragraph 284 of the Complaint.
 4   285. Defendant denies Paragraph 285 of the Complaint.
 5   286. Defendant denies Paragraph 286 of the Complaint.
 6   287. Defendant denies Paragraph 287 of the Complaint.
 7

 8                        COUNT SIX
 9                  (Intrusion into a Private Place)
10

11
     288. Defendant cannot admit or deny Paragraph 288 of the Complaint.
12
     289. Defendant denies Paragraph 289 of the Complaint.
13
     290. Defendant denies Paragraph 290 of the Complaint.
14
     291. Defendant denies Paragraph 291 of the Complaint.
15
     292. Defendant denies Paragraph 292 of the Complaint.
16
     293. Defendant denies Paragraph 293 of the Complaint.
17
     294. Defendant denies Paragraph 294 of the Complaint.
18
     295. Defendant denies Paragraph 295 of the Complaint.
19

20

21
                       COUNT SEVEN

22
                          (Trespass)

23

24   296. Defendant cannot admit or deny Paragraph 296 of the Complaint.
25   297. Defendant denies Paragraph 297 of the Complaint.
26   298. Defendant denies Paragraph 298 of the Complaint.
27   299. Defendant denies Paragraph 299 of the Complaint.
28   300. Defendant denies Paragraph 300 of the Complaint.

                                           15
                                         ANSWER
            Case 2:19-cv-04347-JJT Document 53 Filed 11/18/19 Page 16 of 23



 1
        301. Defendant denies Paragraph 301 of the Complaint.

 2      302. Defendant denies Paragraph 302 of the Complaint.
 3

 4                                 AFFIRMATIVE DEFENSES
 5
                                  FIRST AFFIRMATIVE DEFENSE
 6
                                        (Failure to State a Claim)
 7
           AS AND FOR A FIRST, SEPARATE AND AFFIRMATIVE DEFENSE to said
 8
     Complaint this answering Defendant alleges that the Complaint and the causes of action
 9
     therein fails to state a claim upon which relief can be granted.
10

11
                                SECOND AFFIRMATIVE DEFENSE
12
                                          (Fault or Negligence)
13
           AS AND FOR A SECOND, SEPARATE AND AFFIRMATIVE DEFENSE to said
14
     Complaint this answering Defendant alleges that the Plaintiffs were totally at fault or
15
     negligent in and about the matters referred to in its Complaint and that such fault or
16
     negligence and carelessness on the part of the Plaintiffs amounted to One Hundred Percent
17
     (100%) of the fault or negligence involved in this case and for the sole cause of injuries and
18
     damages complained of, if any there were.
19

20
                                 THIRD AFFIRMATIVE DEFENSE
21
                                             (Unclean Hands)
22
           AS AND FOR A THIRD, SEPARATE AND AFFIRMATIVE DEFENSE to said
23
     Petition, this answering Defendant alleges that the Plaintiffs are not entitled to relief because
24
     Plaintiffs acted and reacted in the matters alleged in its Complaint with unclean hands.
25

26

27

28


                                                  16
                                               ANSWER
            Case 2:19-cv-04347-JJT Document 53 Filed 11/18/19 Page 17 of 23



 1                              FOURTH AFFIRMATIVE DEFENSE
 2                                       (Statute of Limitations)
 3         AS AND FOR A FOURTH, SEPARATE AND AFFIRMATIVE DEFENSE to said
 4   Complaint, this answering Defendant raises the statute of limitations to all of the causes of
 5   action in the Complaint.
 6

 7                                 FIFTH AFFIRMATIVE DEFENSE
 8                                       (Assumption of Risk)
 9         AS AND FOR A FIFTH, SEPARATE AND AFFIRMATIVE DEFENSE to said
10   Complaint, this answering Defendant allege that any injury or damage sustained by
11   Plaintiffs, if any, was caused by risks which the Plaintiffs were, or reasonably should have
12   been aware of, which Plaintiff voluntarily assumed.
13

14                                 SIXTH AFFIRMATIVE DEFENSE
15                         (Freedom of Speech and Freedom of Expression)
16         AS AND FOR A SIXTH, SEPARATE AND AFFIRMATIVE DEFENSE to said
17   Complaint, this answering Defendant’s conduct is protected by the 1st Amendment to the
18   United States Constitution.
19                              SEVENTH AFFIRMATIVE DEFENSE
20                                     (Freedom of Association)
21         AS AND FOR A SEVENTH, SEPARATE AND AFFIRMATIVE DEFENSE to said
22   Complaint, this answering Defendant’s conduct is protected by the 1st Amendment to the
23   United States Constitution.
24

25

26

27

28


                                                 17
                                              ANSWER
               Case 2:19-cv-04347-JJT Document 53 Filed 11/18/19 Page 18 of 23



 1                              EIGHTH AFFIRMATIVE DEFENSE
 2                                           (Protected Class)
 3         AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE to said Complaint, this
 4   answering Defendant maintains that each of the Plaintiffs are not a member of a “protected
 5   class”.
 6                               NINTH AFFIRMATIVE DEFENSE
 7                                       (Speculative Damages)
 8         AS AND FOR A NINTH, SEPARATE AND AFFIRMATIVE DEFENSE to said
 9   Complaint, this answering Defendant maintains that the claims by Plaintiffs for damages, if
10   any, are purely speculative and conjectural and therefore not recoverable.
11

12                              TENTH AFFIRMATIVE DEFENSE
13                                   (Violation of U.S. Statutes)
14         AS AND FOR A TENTH, SEPARATE AND AFFIRMATIVE DEFENSE to said
15   Complaint, this answering Defendant maintains that the Plaintiffs have aided and abetted
16   illegal aliens that entered the United States, unlawfully, under false claims of “political
17   oppression” knowing that these claims were false.
18

19                            ELEVENTH AFFIRMATIVE DEFENSE
20                                           (Public Figures)
21         AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE to said Complaint, this
22   answering Defendant maintains that the Plaintiffs are Public Figures and their actions are
23   Newsworthy.
24

25

26

27

28


                                                  18
                                               ANSWER
            Case 2:19-cv-04347-JJT Document 53 Filed 11/18/19 Page 19 of 23



 1                      TWELFTH AFFIRMATIVE DEFENSE
 2                                   (Truth and/or opinion)
 3         AS AND FOR A TWELFTH, SEPARATE AND AFFIRMATIVE DEFENSE to said
 4   Complaint, this answering Defendant maintains that any comments made by this answering
 5   defendant, if any, were the truth and/or based on opinion.
 6

 7                      THIRTEENTH AFFIRMATIVE DEFENSE
 8                (Reliance on Government Publications/ Announcements)
 9

10
        AS AND FOR A THIRTEENTH, SEPARATE AND AFFIRMATIVE DEFENSE to

11      said Complaint, this answering Defendant maintains that any comments made by this
12      answering defendant, if any, were based on reliance on government publications
13      and/or announcements.
14
                            FOURTEENTH AFFIRMATIVE DEFENSE
15
                                         (Consent)
16
       AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE to said Complaint, this
17
     answering defendant maintains that Plaintiffs consented to any intrusion on private property,
18
     if any such intrusions actually occurred.
19

20
                             FIFTEENTH AFFIRMATIVE DEFENSE
21
                                     (Public Place or Public Forum)
22
           AS AND FOR A FIFTEENTH, SEPARATE AND AFFIRMATIVE DEFENSE to
23
     said Complaint, this answering Defendant maintains that all the allegations in this
24
     Complaint, if they occurred, were on Public Property or a Public Forum.
25

26

27

28


                                                   19
                                                 ANSWER
            Case 2:19-cv-04347-JJT Document 53 Filed 11/18/19 Page 20 of 23



 1                          SIXTEENTH AFFIRMATIVE DEFENSE
 2                                   (Absence of Malice)
 3

 4
           AS AND FOR A SIXTEENTH, SEPARATE AND AFFIRMATIVE DEFENSE

 5      to said Complaint, this answering Defendant asserts that all allegations in this
 6      Complaint, if they occurred, were without malice.
 7

 8
                            SEVENTEENTH AFFIRMATIVE DEFENSE
 9

10         AS AND FOR A SEVENTEENTH, SEPARATE AND AFFIRMATIVE
11      DEFENSE to said Complaint, this answering Defendant reserves the right to assert
12      other affirmative defenses as discovery progresses.
13

14                                   REQUESTED RELIEF
15
           WHEREFORE, this answering defendant respectfully requests an award of the
16
     following relief as follows:
17

18
           1.     That Plaintiffs take nothing against this answering Defendant;
19
           2.     That this answering Defendant recover reasonable attorney’s fees;
20
           3.     For costs of suit incurred herein; and
21
           4.     For such other and further relief as this Court may deem just and proper.
22

23

24

25

26

27

28


                                                 20
                                              ANSWER
            Case 2:19-cv-04347-JJT Document 53 Filed 11/18/19 Page 21 of 23



 1
                                      JURY DEMAND

 2   Defendant demands a Jury for all issues so triable.
 3

 4

 5   November 18, 2019
 6
                                            /s/ Edward A. Rose, Jr.

 7
                                            Edward A. Rose, Jr., Attorney at Law, PC
 8                                          Edward A. Rose, Jr., Esq.
 9                                          Attorney-in-Charge
10
                                            State of Texas Bar No. 24081127
                                            3027 Marina Bay Drive Suite 208
11
                                            League City, Texas 77573
12
                                            Phone: 713-581-6029
13                                          Fax: 832-201-9960
14                                          edrose@edroseattorneycpa.com
                                            Attorney for Defendant Laura Damasco
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 21
                                              ANSWER
           Case 2:19-cv-04347-JJT Document 53 Filed 11/18/19 Page 22 of 23



 1
                                CERTIFICATE OF SERVICE

 2
      I hereby certify that I electronically filed the foregoing on the 18th day of November

 3
       2019, with the Clerk of the Court by using the CM/ECF system, which will send a

 4
                           notice of electronic filing to the following:

 5

 6
     Larry J. Wulkan, Esq.
 7   Javier Torres, Esq.
 8   Stinson LLP
 9   1850 North Central Avenue
10
     Suite 2100
     Phoenix, Arizona 85004-4584
11
     Tel: (602) 279-1600
12
     Fax: (602) 240-6925
13
     Email:
14
     larry.wulkan@stinson.com
     Javier.torres@stinson.com
15

16   Danny Ray Dodds
17   Tejay Everett Ray Coon
18
     William Sean Whitaker
     Dodds Law Firm PLC
19
     14239 W. Bell Road Suite 204
20   Surprise, Arizona 85374
21   Tel: (623) 544-2980
22
     Fax (623) 544-2980
     dan@doddslaw.com
23
     tejay@doddslaw.com
24   sean@doddslaw.com
25

26

27

28


                                                22
                                             ANSWER
           Case 2:19-cv-04347-JJT Document 53 Filed 11/18/19 Page 23 of 23



 1
     November 18, 2019
 2
                                       /s/ Edward A. Rose, Jr.
 3

 4                                     Edward A. Rose, Jr., Attorney at Law, PC
 5
                                       Edward A. Rose, Jr., Esq.
                                       Attorney-in-Charge
 6
                                       State of Texas Bar No. 24081127
 7
                                       3027 Marina Bay Drive Suite 208
 8                                     League City, Texas 77573
 9                                     Phone: 713-581-6029
                                       Fax: 832-201-9960
10
                                       edrose@edroseattorneycpa.com
11
                                       Attorney for Defendant Laura Damasco
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                           23
                                         ANSWER
